EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”) is made as of the 4th day
of June, 2014 by and among Ruth Shepley (the “Seller”), sole shareholder of DE
Acquisition 4, Inc., a Delaware corporation having its offices at 6046 FM 2920,
Suite 619, Spring, Texas 77379 (the “Company”), and Shire Warwick Lewis Group
Limited (the “Purchaser”).







W I T N E S S E T H:

WHEREAS, the Seller wishes to sell an aggregate of 10,000 Shares (the “Shares”)
of the Company’s common stock, par value $.0001 per share (“Common Stock”) to
the Purchaser; and

WHEREAS, the Purchaser desires to purchase the Shares pursuant to the terms and
conditions set forth herein; and

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:




ARTICLE I

SALE AND PURCHASE OF THE SHARES




1.1.

Sale of the Shares.  

(a)

Subject to the terms and conditions of this Agreement, and in reliance upon the
representations, warranties, covenants and agreements contained in this
Agreement, at the Closing, as described in Section 1.2 herein, the Seller agrees
to sell, assign, transfer and deliver the Shares to the Purchaser and the
Purchaser agrees to purchase the Shares from the Seller, for an aggregate
purchase price equal to $25,000 (the “Purchase Price”).  

(b)

At the Closing, the Seller, the Company’s sole officer and director prior to the
Closing, shall resign as President, Secretary and Treasurer of the Company and
Perry Lewis shall be appointed to serve as President.  Ms. Shepley shall also
appoint Perry Lewis to serve on the Board of Directors of the Company effective
upon her resignation as the sole director of the Company, which resignation
shall be effective ten (10) days following the filing with the Securities and
Exchange Commission and mailing of a Schedule 14f-1 to the Company’s
shareholders (the “Effective Time”). Additionally, at the Closing, the newly
elected Board of Directors shall appoint Perry Lewis to serve as Chief Executive
Officer, Secretary, Treasurer, and Chief Financial Officer of the Company.    

1.2.

Closing.  The purchase and sale of the Shares shall take place at a closing (the
“Closing”), to occur immediately following the execution and delivery hereof.

1.3.

Deliveries.  

(a)

On or prior to five (5) days after the execution of this Agreement (the “Closing
Date”), the Seller shall deliver the following to the Purchaser:

(i)

a certificate representing the Shares purchased by Purchaser, in the name of
Purchaser, as shall be effective to vest in Purchaser all right, title and
interest in the Shares.

(ii)

a resignation letter executed by the Seller pursuant to which the Seller shall
resign as President, Secretary and Treasurer and all other officer positions of
the Company that she may hold effective as of the Closing and as director of the
Company, such resignation as director to be effective as of the Effective Time.

(iii)

Board consents of the Company appointing Perry Lewis as the Company’s President,
Perry Lewis as Chief Executive Officer, Perry Lewis as Secretary and Treasurer,
and Perry Lewis as Chief Financial Officer effective upon the Seller’s
resignation as President, Secretary and Treasurer of the Company on the Closing
Date and appointing Perry Lewis to serve as director of the Company effective
upon the Seller’s resignation as the sole director of the Company, such
resignation to be effective as of the Effective Time.  

(iv)

all such further assignments, conveyances, instruments and documents as shall be
necessary or advisable to carry out the transactions contemplated by this
Agreement.  








(b)

At the Closing, the Purchaser shall deliver the following to the Seller:

(i)

the Purchase Price.

(ii)

all such further assignments, conveyances, instruments and documents as shall be
necessary or advisable to carry out the transactions contemplated by this
Agreement.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER




The Seller hereby makes the following representations and warranties to and
covenants with the Purchaser:

2.1.

Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  The Company has all necessary power
and authority:  (i) to conduct its business in the manner in which its business
is currently being conducted; (ii) to own and use its assets in the manner in
which its assets are currently owned and used; and (iii) to perform its
obligations under all its obligations under all contracts, agreements,
arrangements or understandings (the “Company Contracts”).  The Company is not
and has not been required to be qualified, authorized, registered or licensed to
do business as a foreign corporation in any jurisdiction. The Company has no
subsidiaries.  The Company does not own any controlling interest in any business
entity and has never owned, beneficially or otherwise, any shares or other
securities of, or any direct or indirect equity or other financial interest in,
any business entity.  The Company has not agreed and is not obligated to make
any future investment in or capital contribution to any business entity.
 Neither the Company nor any of the stockholders of the Company has ever
approved, or commenced any action, suit or legal proceeding or made any
election, in either case, contemplating the dissolution or liquidation of the
Company’s business or affairs.

2.2.

The Seller has delivered to Purchaser accurate and complete (through the date
hereof) copies of: (i) the certificate of incorporation and bylaws, including
all amendments thereto, of the Company; (ii) the stock records of the Company;
and (iii) the minutes and other records of the meetings and other proceedings
(including any actions taken by written consent or otherwise without a meeting)
of the holders of all securities of the Company, the board of directors of the
Company and all committees of the board of directors of the Company (the items
described in the foregoing clauses “(i)”, “(ii)” and “(iii)” of this Section 2.2
(collectively referred to herein as the “Company Documents”).  There have been
no formal meetings held of, or corporate actions taken by, the stockholders of
the Company, the board of directors of the Company or any committee of the board
of directors of the Company that are not fully reflected in the Company
Documents.  There has not been any violation of any of the Company Documents,
and at no time has the Company taken any action that is inconsistent in any
material respect with the Company Documents.  The books of account, stock
records, minute books and other records of the Company are accurate, up-to-date
and complete in all material respects, and have been maintained in accordance
with requirements of law and prudent business practices.  

2.3.

The authorized capital stock of the Company consists of: (i) 500,000,000 shares
of Common Stock, of which 10,000 shares are issued and outstanding and (ii)
20,000,000 shares of preferred stock, par value $0.0001 per share, of which none
are issued and outstanding.  

(a)

All of the outstanding shares of the Company capital stock have been duly
authorized and validly issued and are fully paid and nonassessable.  All of the
outstanding shares of capital stock of the Company and all of the outstanding
subscriptions, options, calls, warrants or rights (whether or not currently
exercisable) to acquire any shares of capital stock or other securities of the
Company have been issued in compliance with all applicable federal and state
securities laws and other applicable requirements of law and all requirements
set forth in the Company Documents.  No shares of capital stock or other
securities of the Company are subject to a repurchase option in favor of the
Company.



(b)

 There are no: (i) outstanding subscriptions, options, calls, warrants or rights
(whether or not currently exercisable) to acquire any shares of capital stock of
the Company or other securities of the Company; (ii) outstanding securities,
notes, instruments or obligations that are or may become convertible into or
exchangeable for any shares of capital stock of the Company or other securities
of the Company; (iii) outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to the capital stock of the Company; (iv)
Company Contracts under which the Company is or may become obligated to sell,
transfer, exchange or issue any shares of capital stock of the Company or any
other securities of the Company except that certain Repurchase Agreement by and
between the Company and the Seller dated as of the date of this Agreement; (v)
agreements, voting trusts, proxies or understandings with respect to the voting,
or registration under the Securities Act of 1933, as amended (the “Securities
Act”), or any shares of the Company; or (vi) conditions or circumstances that
may give rise to or provide a basis for the assertion of a claim by any
individual or entity to the effect that such individual or entity is entitled to
acquire or receive any shares of the Company Common Stock or any shares of the
capital stock or other securities of the Company.





 2

 

 









2.4.

The Seller has all necessary authority to enter into and to perform its
obligations under this Agreement, and the execution, delivery and performance by
the Seller of this Agreement has been duly and validly authorized by all
necessary action and no further consent or authorization on the part of the
Company, its board of directors or its stockholders is required.  This Agreement
constitutes, and upon execution and delivery thereof by the Seller, will
constitute the valid and binding obligation of the Seller, enforceable against
the Seller in accordance with its terms, subject to: (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.

2.5.

Neither the execution, delivery or performance of this Agreement, nor the
performance of the Seller of its obligations hereunder will directly or
indirectly (with or without notice or lapse of time) cause, constitute, or
conflict with or result in (i) any breach or violation, or give rise to a right
of termination, cancellation or acceleration or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, mortgage or any other agreement or instrument to
which the Company or its stockholders are a party; (ii) result in a violation of
any of the provisions of the Company Documents; (iii) result in a violation of,
or give any governmental body or agency or other individual or entity the right
to challenge any of the transactions contemplated by this Agreement or to
exercise any remedy or obtain any relief under any, requirement of law or
judicial or administrative order to which the Company is subject.

2.6.

The Seller is selling the Shares to the Purchaser without registration pursuant
to the exemptions afforded the Seller under Section 4(2) of the Securities Act,
as amended, and will take any and all actions to make such exemption available.
No registration under the securities laws of any state is required for the offer
and sale of the Shares by the Company to the Purchaser as contemplated hereby.

2.7.

There are no claims, actions, suits, proceedings, inquiries, labor disputes or
investigations (whether or not purportedly on behalf of the Company) pending or,
to the Seller’s  Best Knowledge, threatened against the Company or any of its
assets, at law or in equity or by or before any governmental entity or in
arbitration or mediation.  No bankruptcy, receivership or debtor relief
proceedings are pending or, to the Seller’s Best Knowledge, threatened against
the Company.  The Company is not subject to or in default with respect to any
order, writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality.

2.8.

The Company has complied with, is not in violation of, and has not received any
notices of violation with respect to, any federal, state, local or foreign law,
judgment, decree, injunction or order, applicable to it, the conduct of its
business, or the ownership or operation of its business.    References in this
Agreement to “Laws” shall refer to any laws, rules or regulations of any
federal, state or local government or any governmental or quasi-governmental
agency, bureau, commission, instrumentality or judicial body (including, without
limitation, any federal or state securities law, regulation, rule or
administrative order).

2.9.

The Seller is the President, Secretary, Chief Financial Officer and sole
director of the Company.  The Company has no other officers, directors or
employees.

2.10.

All of the business and financial transactions of the Company have been fully
and properly reflected in the books and records of the Company in all material
respects and in accordance with generally accepted accounting principles
consistently applied.

2.11.

The Company is filing all reports required to be filed by it pursuant to Section
13 of the Securities and Exchange Act.




2.12

There has been no material adverse change in the business, properties or
financial condition of the Company since the last date the Company filed a
statement with the Securities and Exchange Commission.




2.13.

All required tax returns for federal, state, county, municipal, local, foreign
and other taxes and assessment have been properly prepared and filed by the
Company for all years to which such returns are due unless an extension for
filing any such return has been filed.




ARTICLE III

REPRESENTATION AND WARRANTIES OF THE PURCHASER




Purchaser hereby represents and warrants, as of the date hereof, to the Company
as follows:

3.1.

Organization; Authority.  If an entity, Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution,





 3

 

 







delivery and performance by Purchaser of the transactions contemplated by this
Agreement have been duly authorized by all necessary action on the part of
Purchaser.  This Agreement has been duly executed by the Purchaser, and when
delivered by Purchaser in accordance with the terms hereof, will constitute the
valid and legally binding obligation of the Purchaser, enforceable against them
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

3.2.

Own Account.  Purchaser understands that the Shares are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Shares as principal for its or his own
account and not with a view to or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing any of such Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understanding with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting Purchaser’s right to sell the Shares in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Purchaser is acquiring the Shares
hereunder in the ordinary course of its business.

3.3.

General Solicitation.  The Purchaser is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

3.4.

Access to Information.  The Purchaser has been afforded the opportunity to
examine all books, records, and agreements of the Company and to ask questions
of the Company’s senior management and to obtain additional information
necessary to verify the accuracy of the information supplied or to which the
Purchaser had access. The Purchaser has also been afforded the opportunity to
ask questions of the Company’s senior management to obtain any further
information reasonably available to the Company which the Purchaser has
requested in connection with its decision to purchase the Shares. The Purchaser
has conducted what it deems to be an adequate investigation of the business,
finances, and prospects of the Company, and it is satisfied with the results of
its investigation. The Purchaser also acknowledges that concurrently with the
transactions contemplated by this Agreement the Company may repurchase or issue
and sell share of the Common Stock of the Company at a per share purchase price
that may differ from the Purchase Price.

ARTICLE IV

TERMINATION




4.1.

Termination by Mutual Agreement.  This Agreement may be terminated at any time
by mutual consent of the parties hereto prior to the Closing, provided that such
consent to terminate is in writing and is signed by each of the parties hereto.

4.2.

Material Breach of the Agreement.

In the event that either party may (a) materially fail to perform its obligation
pursuant to the Agreement or (b) materially breaches this Agreement, either
party may immediately terminate this Agreement by providing a written notice of
termination subject to the notice requirements of paragraph 5.3 hereof.

ARTICLE V

MISCELLANEOUS




5.1.

Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.  

5.2.

Severability.  If any section, term or provision of this Agreement shall to any
extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.

5.3.

Notices.  All notices provided for in this Agreement shall be in writing signed
by the party giving such notice, and delivered personally or sent by overnight
courier, mail or messenger against receipt thereof or sent by registered or
certified mail, return





 4

 

 







receipt requested, or by facsimile transmission or similar means of
communication if receipt is confirmed or if transmission of such notice is
confirmed by mail as provided in this Section 5.3.  Notices shall be deemed to
have been received on the date of personal delivery or telecopy or attempted
delivery.  Notice shall be delivered to the parties at the following addresses:

If to Seller:

Ruth Shepley

6046 FM 2920, Suite 619

Spring, Texas 77379




With a copy to:

Heskett & Heskett

2401 Nowata Place, Suite A

Bartlesville, Oklahoma 74006

Attention:  John Heskett




If to the Purchaser:

Shire Warwick Lewis Group Limited

Attention: Perry Lewis

468 Church Lane

London, United Kingdom NW9 8UA




With a copy to:

Ruddy Law Office, PLLC

1225 15th Street, NW

Washington, DC 20005

Attention:  Mark Ruddy




Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

5.4.

Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.  

5.5

Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL
BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS AGREEMENT
OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY BE
CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.

5.6.

Parties to Pay Own Expenses.  Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.  

5.7.

Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that neither party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other party.

5.8.

Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

5.9.

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  A signature delivered
via facsimile or portable document format shall be afforded treatment as an
original signature.

5.10.

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties with the advice of counsel to express
their mutual intent, and no rules of strict construction will be applied against
any party.

5.11.

Headings.  The headings in the Sections of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement.







* * * * *





 5

 

 







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.







SOLE SHAREHOLDER







By:

/s/     Ruth Shepley

Ruth Shepley







SHIRE WARWICK LEWIS GROUP LIMITED







By:

/s/     Perry Lewis

Perry Lewis, Chief Executive Officer










DE ACQUISITION 4, INC.







By:

/s/     Ruth Shepley

Ruth Shepley, President





 6

 

 





